Citation Nr: 1624948	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1959 to October 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran testified at a July 2014 central office hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In September 2014, the Board remanded the matter for additional development.  While the Board sincerely regrets the delay, additional development is required to satisfy VA's duty to assist the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include depression.  

As requested by the prior Board remand, the Veteran underwent a VA examination in May 2015.  The examiner determined that it was less likely as not that the Veteran's current depressive disorder is related to service as there was no indication he was treated for depression or excessive alcohol consumption while in service.  He also noted that the Veteran was first treated for depression in 2007 at the Loch Raven VA facility.  At the time of the examination there was no evidence of record indicating that he sought treatment for depression other than a rehab admission in 2002 at the Perry Point VA facility.  

Following the examination, additional VA medical records were obtained.  During October 1976 VA treatment for alcoholism, nursing notes indicate the Veteran had anxiety due to fear of the unknown.  December 1976 VA treatment records reflect that the Veteran reported restlessness, agitation, tantrums and violent behavior since a January 1963 in-service motor vehicle accident.  Those records reflect diagnoses of chronic alcoholism and post traumatic personality changes.  More recently, January 2002 VA treatment records and June 2007 Social Security Administration (SSA) records diagnosed him with unspecified depression, ruling out substance induced disorder.  

As the May 2015 VA examiner did not have an opportunity to review these records, an addendum opinion should be obtained.  

Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with VBMS any outstanding VA treatment records.

2.  Thereafter, request an addendum opinion from the May 2015 VA examiner or a suitable substitute if he is unavailable.  The examiner should be informed that the addendum opinion is requested as relevant medical records were associated with the electronic VBMS record after the examination was performed.    

As a result, the clinician is asked to provide an addendum opinion as to whether is at least as likely as not (50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, including depression, is etiologically related to his period of active service, to include the motor vehicle accident therein.  A complete rationale for all stated opinions is required.

In rendering the opinion, the clinician's attention is directed to October 1976 VA treatment records indicating anxiety; December 1976 VA treatment records reflecting that the Veteran reported restlessness, agitation, tantrums and violent behavior since a January 1963 in-service motor vehicle accident and diagnoses of chronic alcoholism and post traumatic personality changes.  More recently, January 2002 VA treatment records diagnosed him with depressive disorder.  

The clinician's attention is also directed to: the Veteran's assertion that his depressive symptoms began after an in-service motor vehicle accident; his brother's June 2008 statement that the Veteran was a different person after the accident; and the September 2007 letter from a VA health care provider indicating that the Veteran was being treated for "depression due to his car accident and related hospitalization in 1963."

If the clinician determines that another examination must be performed in order to provide the requested opinion, one should be scheduled.

If the clinician opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




